                    Case 1:21-mj-00006-SKO Document 3 Filed 02/08/21 Page 1 of 1


                                     UNITED STATES DISTRICT COURT


                                     EASTERN DISTRICT OF CALIFORNIA




 UNITED STATES OF AMERICA,                                      No. 1:21-mj-00006 SKO

                        Plaintiff,
                                                                DETENTION ORDER
          v.                                                    (Violation of Supervised Release )

 SANTIAGO AGUILAR-VASQUEZ,

                        Defendant.



       The defendant having been arrested for alleged violation(s) of the terms and conditions of
supervised release; and
       Having conducted a detention hearing pursuant to Federal Rule of Criminal Procedure 32.l(a)(6)
and 18 U.S.C. § 3143(a), the Court finds that:
     X   The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to flee; and/or

     X     The defendant has not met defendant’s burden of establishing by clear and convincing
evidence that defendant is not likely to pose a danger to the safety of any other person or the community
if released under 18 U.S.C. § 3142(b) or (c).
     X     The defendant is to be transported to the Easter District of Washington as soon as practicable.

         This finding is based on the reasons stated on the record.



               Dated:    February 8, 2021                                /s/   Sheila K. Oberto              .
                                                               UNITED STATES MAGISTRATE JUDGE
